Filed 5/29/13 P. v. Young CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B241993

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA077229)
         v.

ANDREW LEE YOUNG,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Andrew Lee Young (defendant) appeals his judgment
entered on remand June 11, 2012, after we reversed his prior sentence in a nonpublished
opinion. (People v. Young (Jan. 10, 2012, B227428).) Defendant’s appointed counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no
issues. On January 23, 2013, we notified defendant of his counsel’s brief and gave him
leave to file, within 30 days, his own brief or letter stating any grounds or argument he
might wish to have considered, and granted additional time to April 1, 2013. That date
has passed and defendant has submitted no letter or brief. We have reviewed the entire
record and find that the trial court neglected to comply with our directions on remand in


*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
just one respect: correcting the fees previously imposed at sentencing. We thus modify
the judgment, but finding no other error or other arguable issues, we otherwise affirm.
       In 2008, defendant negotiated a plea agreement with the assistance of counsel,
pled no contest to six counts, admitted two prior convictions for purposes of sentencing
under the “Three Strikes” law (§§ 1170.12, subds. (a)-(d); 667, subds. (b)-(i)), and was
sentenced to a six-year prison term, comprised of the upper term of three years on count
1, doubled as a second strike, plus concurrent terms as to each of the remaining counts.
The court struck one of the prior strikes, suspended execution of sentence, and placed
defendant on three years of formal probation. In 2010, while on probation, defendant
was charged with a new offense in case No. NA084896 (the new case), along with a
special allegation of two prior strikes. Trial on the new case and the probation violation
hearing were assigned together to a different judge. Defendant represented himself in the
probation violation hearing, after which the trial court found him to be in violation.
       The trial court stated that the concurrent terms originally imposed in this case were
unauthorized, and informed defendant that if convicted on the new charge, he could face
an increased term. Believing such a result would violate the terms of his plea agreement,
defendant asked to withdraw his plea. When the court refused to consider the request,
defendant asked for representation by counsel, but the trial court refused that request as
well. After defendant was convicted in the new case, the trial court then resentenced
defendant to an aggregate term on both cases of 10 years by imposing a four-year
sentence in this case and making it subordinate to the six-year term imposed in the new
case. The four-year term was comprised of eight months (one-third the middle term) for
each of the six counts, doubled to 16 months, to run consecutively to the principal term.
The court stayed the terms imposed on three of the counts. Defendant again appealed and
we reversed the four-year sentence, directing the trial court to afford defendant counsel at
resentencing and to correct its unauthorized imposition of fees by reducing the court
security fee from $30 to $20 and by eliminating the $30 court facilities assessment.
       Counsel was appointed on remand and he filed a motion to withdraw defendant’s
plea. The trial court denied the motion and again sentenced defendant to consecutive

                                             2
one-third middle terms of eight months for each of the six counts, doubled to 16 months,
while staying the terms on three counts, for a total term of four years, subordinate to the
sentence in case No. NA084896. However, the court neglected to correct its imposition
of fees. We thus do so here.
       Upon examining the entire record, we are satisfied that defendant’s appellate
counsel has otherwise fully complied with her responsibilities and that no other arguable
issue exists. We conclude that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
       The court security fee is reduced to $20 and the court facilities assessment is
eliminated. The trial court is directed to prepare a corrected abstract of judgment and
forward a certified copy of it to the Department of Corrections and Rehabilitation. As
modified, the judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3